In an action to recover on a series of loans, defendant Marie Di Gamillo appeals from an order of the Supreme Court, Suffolk County, entered January 14, 1977, which denied her motion to vacate so much of a judgment of the same court, entered March 10, 1975, as is in favor of plaintiffs and against her, which judgment was entered upon her default. Order reversed, without costs or disbursements, motion granted, and judgment as against appellant vacated. Appéllant’s time to answer is extended until 20 days after entry of the order to be made hereon. The facts in the record suggest that appellant’s husband lulled her into believing that he had disposed of the debts, thereby excusing her default (see Alper v Allstate Ins. Co., NYLJ, May 11, 1977, p 7, col 4). Furthermore, there is some indication that appellant may have a meritorious defense. Hopkins, J. P., Margett, Shapiro and Suozzi, JJ., concur.